                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JAY JASMINE SADDLER,
          Plaintiff,

      v.                                              Case No. 19-cv-560

HAYLEY R. BASSUENER,
           Defendant.


                                        ORDER

      On January 28, 2020, I granted summary judgment in favor of all defendants and

dismissed this case. ECF No. 40. I later reopened the case as to defendant Hayley R.

Bassuener because pro se plaintiff Jay Saddler asserted that he had not received

Bassuener’s motion for summary judgment. ECF No. 45. I ordered Bassuener to resend

the plaintiff her summary judgment materials and permitted the plaintiff to respond by

March 6, 2020. Id. at 2.

      The plaintiff responded with a bevy of motions and filings. He moved to alter or

amend the judgment. ECF No. 47. He then responded to Bassuener’s motion, although

his response was docketed as a motion for summary judgment. ECF No. 50. The plaintiff

also appealed my judgment granting summary judgment to the defendants. ECF No. 56.

That appeal remains pending in the Court of Appeals for the Seventh Circuit as case

20-1302. After Bassuener replied to the plaintiff’s response to Bassuener’s motion (ECF

No. 62), the plaintiff moved to dismiss the reply. ECF No. 67. He also moved for

“correction” of purported mistakes. ECF No. 73.

      I ordered Bassuener to respond to the plaintiff’s purported motion for summary

judgment and his motion to dismiss her reply and ordered the plaintiff to file a reply to



           Case 2:19-cv-00560-LA Filed 07/28/20 Page 1 of 11 Document 74
Bassuener’s responses. ECF No. 70. Those deadlines have elapsed, and all pending

motions are ready for this resolution. I will DENY the plaintiff’s motion to alter or amend

the judgment, GRANT defendant Bassuener’s motion for summary judgment, and

DISMISS this case.

                        I.     MOTION TO ALTER OR AMEND

       Under Federal Rule of Civil Procedure 59(e), a party may move to alter or amend

a judgment within 28 days of the entry of judgment. A Rule 59(e) motion may be granted

only if a party can “clearly establish” either newly discovered evidence or a manifest error

of law of fact warranting relief. Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir.

2006) (citing Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n. 3 (7th Cir. 2001)),

and Bordelon v. Chicago Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

A “manifest error of law” “is not demonstrated by the disappointment of the losing party.

It is the ‘wholesale disregard, misapplication, or failure to recognize controlling

precedent.’” Oto v. Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000) (quoting

Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).

       In the previous order I concluded that plaintiff failed to exhaust his administrative

remedies against the State defendants because he did not wait the required ninety days

after submitting his appeal to the Office of the Secretary before filing this lawsuit. ECF

No. 40 at 6–8. The plaintiff does not present newly discovered evidence or a manifest

error in my decision warranting relief from judgment. The evidence he attaches to his

motion involves administrative decisions on his inmate complaints in September 2019

and later. ECF No. 47-1. These documents are not “newly discovered” (they are simply

new) and do not show that the plaintiff exhausted his administrative remedies prior to




         Case 2:19-cv-00560-LA Filed 07/28/20 Page 2 of 11 Document 74
filing this lawsuit in April 2019. If anything, they further establish the plaintiff’s failure fully

to exhaust his administrative before filing his federal lawsuit. I will therefore DENY his

motion as it pertains to the State defendants.

       The plaintiff also seeks to reopen the judgment against him on Bassuener’s claim

because, as noted, he did not receive Bassuener’s summary judgment filings. Because

I addressed this request and reopened the litigation against Bassuener, I will DENY the

plaintiff’s motion as moot as it pertains to Bassuener.

                              II.     PRELIMINARY MATTERS

       On February 17, 2020, the plaintiff submitted a letter in which he appears to assert

that unnamed corrections officers are retaliating against him and tampering with his legal

work. ECF No. 54. To the extent the plaintiff seeks to raise new claims alleging retaliation,

he must file those claims in a new complaint and pay a new filing fee. I will not address

those allegations here.

       The plaintiff also submitted a proposed order “to show cause for an [sic] preliminary

injunction & a temporary restraining order.” ECF No. 55. The proposed order seeks to

enjoin the State defendants from “making contact with plaintiff and having access to

plaintiff medical record.” Id. The plaintiff has not moved for injunctive relief but only

submitted this proposed order granting one. Because I dismissed the State defendants

from this lawsuit, and the plaintiff has not properly moved for injunctive relief, I will DENY

the plaintiff’s proposed order for injunctive relief.

       The plaintiff also asks me to disregard Bassuener’s reply brief because Bassuener

filed it three days late. ECF No. 67. Bassuener did not respond to the plaintiff’s motion.

Because Bassuener’s reply was late, and because Bassuener failed to respond to the




          Case 2:19-cv-00560-LA Filed 07/28/20 Page 3 of 11 Document 74
plaintiff’s motion and explain her tardiness, I will GRANT the motion. I will not consider

Bassuener’s reply brief (ECF No. 62) for purposes of this decision.

       Last, the plaintiff moves for “correction” of the docketing of his response to

Bassuener’s motion for summary judgment, which the clerk’s office docketed as a motion

for summary judgment. ECF No. 73. The plaintiff states he intended his filing only as a

response to Bassuener’s motion and not as his own motion for summary judgment. Id.

He also insists that the defendant’s response to his improperly docketed motion (ECF

No. 71) is moot. Id., ¶ 10. I note that the plaintiff labeled his response to Bassuener’s

motion “Notice of Motion and Motion in (Response) for Summary Judgment on Behalf of

Plaintiff Jay Jasmine Saddler.” ECF No. 50. The clerk’s office reasonably interpreted this

filing as a motion for summary judgment. Nonetheless, I will GRANT this motion in part.

The clerk’s office is DIRECTED to MODIFY the docket to reflect that ECF No. 50 is the

plaintiff’s response to Bassuener’s motion for summary judgment and is not a motion for

summary judgment. Because I instructed Bassuener to respond to the plaintiff’s motion

for summary judgment before he clarified that his filing was a response to her motion, the

response is not moot. I will consider that document for purposes of this decision.

            III.   BASSUENER’S MOTION FOR SUMMARY JUDGMENT

A. Background 1

       I permitted the plaintiff to proceed on an Eighth Amendment claim that Bassuener

was deliberately indifferent to his hand injury during a reassessment of his hand injury on



1 Facts in this section are taken from Bassuener’s proposed findings of fact and
declaration in support, ECF No. 34–35, and from the plaintiff’s response to Bassuener’s
facts and declaration in support, ECF Nos. 52–53. The plaintiff did not submit his own
statement of proposed facts. I will consider the proposed facts only to the extent they are
supported by evidence in the record. See Fed. R. Civ. P. 56(c)(1); Civil L. R. 56(b)(1)(C)(i)



         Case 2:19-cv-00560-LA Filed 07/28/20 Page 4 of 11 Document 74
August 29, 2018. ECF No. 9 at 4, 6–7. The plaintiff is an inmate at Waupun Correctional

Institution. ECF No. 34, ¶ 1. Defendant Bassuener is a licensed practical nurse employed

at Waupun with Cell Staff, LLC, since July 2016. Id., ¶¶ 2, 5; ECF No. 35, ¶ 2.

      As a licensed practical nurse, Bassuener does not perform assessments but

receives orders for patient care from registered nurses and physicians. ECF No. 34, ¶ 6.

All requests for assessments, evaluations, and appointments must be made to registered

nurses or to the Health Services Manager. ECF No. 35, ¶ 9. The plaintiff asserts that

licensed practical nurses can prescribe orders and schedule appointments. ECF No. 51.

But the exhibit he cites in support shows only that a registered nurse (not a licensed

practical nurse) conducted his transfer screening. ECF No. 53-1 at 15.

      As I noted in the previous order, Bassuener states that on August 24, 2018,

advanced practice nurse practitioner Nathan Tapio assessed the plaintiff for complaints

of right thumb pain and ordered x-rays and a splint for the plaintiff’s thumb. ECF No. 40

at 3 (citing ECF No. 34, ¶¶ 7–8.) But the exhibit Bassuener cites for this proposition does

not include notes from the plaintiff’s treatment on August 24, 2018. The progress notes

Bassuener cites are from the plaintiff’s August 28, 2018 follow-up visit. ECF No. 35-1.

The plaintiff properly disputes that Bassuener’s exhibit shows what she says it does. ECF

No. 52, ¶ 7. But as previously noted, Tapio’s treatment on August 24, 2018, is immaterial

because the plaintiff is not proceeding against Tapio. ECF No. 40 at 3, n.2. The plaintiff

does not dispute that Tapio ordered x-rays of his thumb and a splint during the August 24,

2018 appointment. ECF No. 52, ¶ 8.


and (2)(B)(i)–(ii). I will deem admitted any uncontroverted fact, see Civil L. R. 56(b)(4),
and will consider arguments in the supporting memoranda only to the extent they properly
refer to each party’s statement of facts, see Civil L. R. 56(b)(6).




         Case 2:19-cv-00560-LA Filed 07/28/20 Page 5 of 11 Document 74
       On August 28, 2018, Bassuener received the order from Tapio for x-rays and a

splint for the plaintiff’s right hand. ECF No. 34, ¶ 9. Bassuener measured the plaintiff for

the splint and put in an order for one because the clinic did not have an appropriately

sized splint available. ECF No. 35, ¶ 7; ECF No. 35-2 at 2–3. Bassuener states that she

did not assess the plaintiff’s left hand. ECF No. 35, ¶ 8. Tapio again saw the plaintiff later

that day about the plaintiff’s right thumb. ECF No. 34, ¶ 10. Tapio noted that the x-rays

showed no fracture and prescribed the splint and pain medication. ECF No. 35-1 at 2–3.

Bassuener did not see the plaintiff for treatment on August 29, 2018, the date the plaintiff

alleges in his complaint that he saw Bassuener for reassessment of his hand. ECF No. 34,

¶¶ 3, 11; ECF No. 1 at 2. Bassuener had no further contact with the plaintiff after he filed

this lawsuit in April 2019. ECF No. 35, ¶ 10. She did fulfill his written request for a refill of

pain medication. ECF No. 53-1 at 7.

       The plaintiff does not dispute Bassuener’s proposed facts, including that he did not

see her on August 29, 2018. He instead asserts that those facts are immaterial. ECF

No. 52. He did not submit his own proposed statement of facts but submitted an affidavit

and several exhibits, including medical records from 2016 detailing the injuries and

treatment of his left hand. ECF No. 53-1 at 3–4, 8–9, 11, 14, 17. The plaintiff states that,

while an inmate at Waupun, he has not received multiples surgeries that a doctor

“stipulated to” in 2016. ECF No. 53, ¶ 8. He avers that on August 28, 2019, he spoke with

Bassuener “about the extensive surgery and tendon replacement” on his left hand. Id.,

¶ 3. Elsewhere he states that he spoke with Bassuener “in his initial meeting with her that

he was suffering and in pain” from his left hand. ECF No. 51 at 6. Bassuener purportedly

did not help him at that time. Id.




         Case 2:19-cv-00560-LA Filed 07/28/20 Page 6 of 11 Document 74
       The plaintiff submitted progress notes showing that he spoke with Tapio about his

left hand and provided prior medical records to him on July 2, 2018. ECF No. 53-1 at 12.

Those notes do not mention Bassuener or show she was involved in the plaintiff’s meeting

with Tapio or treatment of his left hand. On September 11, 2018, the plaintiff met with an

orthopedic doctor about his right thumb. Id. at 6. That doctor advised the plaintiff not to

continue wearing his splint and to perform daily range-of-motion exercises. Id. He again

met with this doctor on October 30, 2018, about issues with his left hand. Id. at 10. The

doctor prescribed pain medication and ordered physical therapy. Id. Again, Bassuener is

not mentioned in these notes.

B. Analysis

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Material

facts” are those that “might affect the outcome of the suit.” See Anderson, 477 U.S. at

248. A dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the non-moving party.” Id.

       To survive a motion for summary judgment, a non-moving party must show that

sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett v. Sinclair

Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005). Summary judgment is proper “against

a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).




         Case 2:19-cv-00560-LA Filed 07/28/20 Page 7 of 11 Document 74
       The court reviews the plaintiff’s claim that Bassuener provided inadequate medical

care under the Eighth Amendment, which prohibits cruel and unusual punishments.

See Estelle v. Gamble, 429 U.S. 97, 104 (1976). But not “every claim by a prisoner that

he has not received adequate medical treatment states a violation of the Eighth

Amendment.” Id. at 105. “Prison officials violate the Eighth Amendment's proscription

against cruel and unusual punishment when their conduct demonstrates ‘deliberate

indifference to serious medical needs of prisoners.’” Gutierrez v. Peters, 111 F.3d 1364,

1369 (7th Cir. 1997) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This standard

contains both an objective element—that the medical needs be sufficiently serious—and

a subjective element—that the officials act with a sufficiently culpable state of mind. Id.

To survive summary judgment, the plaintiff must provide evidence that would allow a

reasonable jury to conclude that he has proven each element of the standard.

       The undisputed evidence shows that Bassuener did not see the plaintiff for

treatment of either hand on August 29, 2018, as he alleged in his complaint. She saw the

plaintiff only on August 28, 2019, when she measured his right hand and wrist for a splint,

which Tapio later administered. The plaintiff met with a doctor about his right hand in

September 2018, but there is no evidence that Bassuener was involved in the plaintiff’s

treatment. The plaintiff asserts that Bassuener’s processing the order for x-rays and a

splint for the plaintiff’s thumb “would not serve remotely close to providing medical

attention that’s at hand.” ECF No. 51 at 2. But he does not explain what other treatment

should have been provided. It is undisputed that Bassuener’s only role was to process

Tapio’s order for the splint and x-rays of his right hand. She processed that order, and the

undisputed evidence shows the plaintiff received both the x-rays and the splint.




         Case 2:19-cv-00560-LA Filed 07/28/20 Page 8 of 11 Document 74
A reasonable jury could not conclude that Bassuener provided inadequate medical

treatment to the plaintiff for his right hand on August 28 or 29, 2018.

       The plaintiff asserts that during the August 28, 2018 appointment, he spoke with

Bassuener “about the extensive surgery and tendon replacement” to his left hand. ECF

No. 53, ¶ 3. But he does not explain what he told Bassuener about his hand, and there is

no evidence that he needed treatment for his left hand at that time. He also states that he

told her “in his initial meeting” about the pain in his left hand, but she refused to treat him.

But the plaintiff cites no evidence, not even his affidavit, to support this statement. Nor

does he say when his “initial meeting” took place. The plaintiff cannot use “argument

alone . . . to avoid summary judgment.” Cooper v. Haw, 803 F. App’x 942, 946 (7th Cir.

2020). The plaintiff instead must “come forward with evidence” showing how Bassuener

was deliberately indifferent to his medical condition sufficient to “support a jury’s verdict

in [his] favor” against each officer. See Beatty v. Olin Corp., 693 F.3d 750, 754 (7th Cir.

2012) (emphasis in original).

       Even if Bassuener were aware of an issue with the plaintiff’s left hand, the

undisputed evidence shows that she was not responsible for providing the treatment the

plaintiff sought. A registered nurse or physician would have provided treatment, including

the surgeries he insists he needed. Perhaps Bassuener could have referred the plaintiff

to another medical professional for treatment of his left hand, but the plaintiff does not

allege that she should have and failed to do so. Moreover, the plaintiff saw an orthopedic

doctor about his left hand in October 2018. There again is no evidence (and the plaintiff

does not assert) that Bassuener was involved (or should have been) in that meeting or

any subsequent treatment. Because there is no evidence that Bassuener was aware of




         Case 2:19-cv-00560-LA Filed 07/28/20 Page 9 of 11 Document 74
and disregarded the plaintiff’s medical issues related to his left hand, a reasonable jury

could not conclude that she was deliberately indifferent to his medical needs. Bassuener

is entitled to judgment as a matter of law on the plaintiff’s Eighth Amendment claim.

                                 IV.    CONCLUSION

      THEREFORE, IT IS ORDERED that the plaintiff’s motion to alter or amend the

judgment (ECF No. 47) is DENIED.

      IT IS FURTHER ORDERED that the plaintiff’s proposed order for a preliminary

injunction or temporary restraining order (ECF No. 55) is DENIED.

      IT IS FURTHER ORDERED that the plaintiff’s motion to disregard Bassuener’s

reply brief (ECF No. 67) is GRANTED.

      IT IS FURTHER ORDERED that the plaintiff’s motion to correct mistakes (ECF

No. 73) is GRANTED in part. The clerk’s office is DIRECTED to MODIFY the docket to

reflect that ECF No. 50 is the plaintiff’s response to Bassuener’s motion for summary

judgment and is not a motion for summary judgment.

      IT IS FURTHER ORDERED that defendant Bassuener’s motion for summary

judgment (ECF No. 32) is GRANTED. The claim against Bassuener is DISMISSED with

prejudice, and this case is DISMISSED. The clerk’s office shall enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. I may extend this deadline if a party timely requests an extension and




        Case 2:19-cv-00560-LA Filed 07/28/20 Page 10 of 11 Document 74
shows good cause or excusable neglect for not being able to meet the 30-day deadline.

See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of the judgment. I may not extend this deadline.

See Federal Rule of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

       Dated in Milwaukee, Wisconsin, this 28th day of July, 2020.




                                          s/Lynn Adelman___
                                          LYNN ADELMAN
                                          District Judge




        Case 2:19-cv-00560-LA Filed 07/28/20 Page 11 of 11 Document 74
